Quinn, Chief Judge
(dissenting):
Although I dissented in United States v Odenweller, 13 USCMA 71, 32 CMR 71, I would be willing to accept the decision in that case as determinative of the issue here if the “situation” was as “similar” to Oden-weller as the majority indicate.
In Odenweller, none of the instructions on voluntariness mentioned the burden of proof or the degree of proof. As a result, a majority of the Court concluded the court members could have construed the instruction that they must “find” that a request for counsel “was made and denied” as imposing a burden upon the accused to satisfy them that he was denied “the opportunity for consultation before they need refuse to consider the statement.” Id., page 75. Here, there were repeated references to the burden of proof and the degree of proof. The law officer prefaced all his instructions on the issue by indicating that the court members could “accept this statement as evidence” only if they “determine beyond a reasonable doubt” it was voluntary.
The law officer instructed the court members on the various factors they could consider in determining the vol-untariness of the statement. The instruction on the counsel factor cannot, in my opinion, be properly separated from the instructions on the other factors; all were part of the same instructions on the one issue, namely, whether the court members could consider the statement in their deliberations as to the accused’s guilt or innocence. Throughout, the law officer referred to the burden of proof, and the degree of proof. Immediately before that part of the instructions, which are quoted in the majority opinion, he said:
“. . . As I said, the prosecution has the burden to prove and satisfy you by legal- and competent evidence beyond a reasonable doubt that they were voluntarily made and made under the provisions of Article 31. Unless you find that they were voluntarily made and you are sure that there was no threat given to the accused, then and only then may you consider them, otherwise you should reject them and disregard them completely as evidence in this case.”
All instructions on the issue “stressed repeatedly” that the burden was on the Government to convince them that they must be satisfied beyond a reasonable doubt, as to its version of the conflict in the evidence. United States v Smith, 11 USCMA 321, 327, 29 CMR 137. I would, therefore, affirm the decision of the board of review.